Citation Nr: 0828103	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  96-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
muscle and nerve damage, to include as due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to January 
1972, which included a period of active service in Vietnam 
from August 1971 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for muscle and nerve damage, claimed as due to 
exposure to Agent Orange.

In February 2004, the veteran had an informal conference with 
a Decision Review Officer (DRO) at the RO.

This matter was previously before the Board in August 2004, 
July 2005, September 2006, and February 2008 at which times 
it was remanded to the RO for further development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a May 1994 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
muscle and nerve damage, to include as due to exposure to 
Agent Orange.  The veteran did not perfect a timely appeal of 
this claim.

3.  None of the new evidence associated with the claims file 
since the May 1994 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for muscle and nerve damage, or raises a 
reasonable possibility of substantiating the claim for 
service connection for muscle and nerve damage.
CONCLUSIONS OF LAW

1.  The May 1994 RO rating decision that denied the veteran's 
claim for service connection for muscle and nerve damage is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's May 1994 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for muscle and nerve 
damage are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for muscle and nerve damage was received 
in June 2002.  Thereafter, he was notified of the provisions 
of the VCAA by the RO and Appeals Management Center (AMC) in 
correspondence dated in June 2002, December 2002, August 
2005, September 2006, and January 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in April 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in May 2006 
and March 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the September 2006 and January 2007 VCAA notice 
letters shows the AMC identified the basis for the denial in 
the prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The Board finds 
the notice requirements pertinent to the issue on appeal 
addressed in this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA treatment records pertaining to his claimed 
disability have been obtained and associated with his claims 
file.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

In April 1994, the veteran filed a claim for entitlement to 
service connection for muscle and nerve damage, to include as 
due to exposure to Agent Orange.  

Evidence of record included the veteran's service treatment 
records; service personnel records; statements from the 
veteran; and VA treatment notes dated from 1984 to 1994.  The 
veteran's service treatment records did not show any 
complaints, treatment, or diagnoses of muscle or nerve 
damage.  Service personnel records reflect that the veteran 
was stationed in Vietnam from August 1971 to January 1972.  A 
June 1986 VA hospital discharge summary listed a diagnosis of 
mild left hemiparesis and left hemi-atrophy, etiology 
unknown.  VA treatment records dated from May 1986 to April 
1994 note findings of left-sided weakness and muscle loss of 
the left arm and leg.  A February 1994 VA Medical Center 
discharge summary noted a history of the veteran having 
suffered a cerebrovascular accident (CVA) in 1979 or 1980.  
The diagnosis included a history of a CVA, stable.   In his 
April 1994 claim for entitlement service connection, the 
veteran indicated that he had been examined for exposure to 
Agent Orange and was suffering from muscle and nerve damage 
due to chemical exposure in Vietnam. 

In a May 1994 rating decision, the RO denied service 
connection for muscle and nerve damage, finding that there 
was no basis on which to establish service connection for 
either muscle damage or nerve damage due to Agent Orange 
exposure.

After being notified of the May 1994 denial, the veteran 
submitted a notice of disagreement in March 1995.  However 
after receiving a statement of the case in May 1995, the 
veteran did not file a substantive appeal for the issue of 
entitlement to service connection for muscle and nerve 
damage.  As such, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for muscle and nerve damage, to include as due to 
exposure to Agent Orange, in June 2002.  This appeal arises 
from the RO's December 2002 rating decision that denied 
reopening the veteran's claim for service connection for 
muscle and nerve damage, to include as due to exposure to 
Agent Orange, as new evidence was not material and failed to 
show that the veteran had current muscle and nerve damage 
related to service. 

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the May 1994 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the May 1994 denial 
includes additional statements from the veteran; information 
from the U.S. Armed Services Center for Unit Records Research 
(CURR) with service personnel records, including morning 
reports, operational reports, and lessons learned; treatment 
notes from the Vet Center for PTSD; VA examination reports 
dated in August 1995, July 1998, July 2000, and February 
2005; VA treatment records dated from 1985 to 2008; 
transcripts of the veteran's September 1996 RO and October 
1997 Board hearings.

Multiple VA treatment records dated between 1985 and 2008 
show treatment for unrelated medical conditions including 
alcohol abuse (in remission), onchomyocosis, squamous cell 
carcinoma of the right glottis, post-traumatic stress 
disorder (PTSD) with dysthymic disorder, bursitis of the 
right shoulder, gastroesophageal reflux disease (GERD), low 
back pain, degenerative disc disease of the cervical spine, 
hypertension, and anemia.  Reports of VA examinations in 
August 1995, July 1998, July 2000, and February 2005 each 
pertain to unrelated medical conditions.  Treatment notes 
from the Vet Center as well as information from CURR with 
service personnel records, including morning reports, 
operational reports, and lessons learned, were associated 
with claims file for adjudication of the veteran's claim for 
service connection for PTSD.  Transcripts of the veteran's 
September 1996 RO and October 1997 Board hearings contain 
testimony concerning matters that are not currently on 
appeal.  The Board notes that this evidence pertains to 
unrelated conditions and clearly is not relevant to the 
current matter under consideration.

VA treatment notes dated from May to August 1986 show 
complaints of numbness in the left extremities that has 
increased over the past year.  A May 1986 cervical spine X-
ray revealed degenerative joint disease of the cervical 
spine.  A May 1986 head CT scan report showed mild atrophy.  
A May 1986 myelogram of the spine was completely normal.  

VA treatment records dated in June 1999 reflect findings of 
left hemiparesis and subjective complaints of peripheral 
neuropathy.  A November 1999 VA treatment note showed 
findings of chronic left-sided weakness of the upper and 
lower extremities, right arm numbness and tingling, positive 
right side impingement, and degenerative disc disease of the 
cervical spine with foraminal stenosis.  A September 2000 VA 
abnormal involuntary movement scale testing did not reveal 
any abnormal movements in the veteran's body.  An August 2001 
VA treatment note reflected subjective complaints of chronic 
weakness and cold feelings related to Agent Orange exposure.  
The examiner noted findings of weaker left side grip, visible 
diminished muscle tone of the left forearm, and weakness with 
range of motion of the left side of the body as well as 
listed an impression of superficial vasculature. 

A past medical history of a possible stroke affecting the 
left side was listed in a May 2002 VA treatment record.  In a 
June 2002 VA Agent Orange follow up note, the examiner noted 
complaints of paresthesias and motor weakness in the left arm 
and leg since the 1980s.  The veteran indicated that he was 
told that he may have multiple sclerosis or may have had a 
stroke.  The examiner noted that the veteran continued to 
have varying degrees of motor weakness in his left arm/leg 
with parathesias and listed an assessment of chronic left 
hemiparesis with questionable etiology.  Thereafter, the 
examiner specifically stated that there was no Agent Orange 
condition that would present with this disability picture.  
In a November 2002 VA neurology consultation note, it was 
noted that the veteran had an unusual presentation with 
clinical findings suggestive of a cervical problem or 
possibly multiple sclerosis.   

Additional VA treatment notes dated from February to May 2003 
reflect an initial diagnosis of multiple sclerosis.  In a 
February 2003 VA neurology follow up consultation note, the 
examiner indicated that MRI findings in both the brain and 
the spinal cord, taken along with longstanding and 
progressive weakness of the left side of the body, were 
consistent with a diagnosis of multiple sclerosis.  The 
veteran's multiple sclerosis was noted to be stable in a 
January 2004 VA neurology treatment record.  A September 2006 
VA treatment record noted a finding of longstanding paresis 
of the left upper and lower extremities as well as listed an 
impression of multiple sclerosis. 

VA neurology consultation notes dated from March to May 2007 
reflected findings of increased weakness of the left upper 
extremity digits.  The examiner indicated that it was not 
clear if the veteran's multiple sclerosis had exacerbated his 
cervical spine problems.  An April 2007 VA cervical spine MRI 
revealed findings of multilevel degenerative disc disease and 
degenerative facet disease.  A May 2007 brain MRI revealed 
nonspecific white matter changes with minimal difference 
since 2002 and noted the possible existence of demyelinating 
disease versus vasculitis.  

The Board points, initially, that the duplicate copies of VA 
treatment notes dated from May 1986 to August 1986 are 
clearly not, by definition, "new," inasmuch as these 
documents were considered in connection with the prior final 
denial.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for muscle and 
nerve damage, to include as due to exposure to Agent Orange.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the May 
1994 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the veteran's current claimed muscle and nerve damage was 
incurred as a result of his active military service, to 
include in-service Agent Orange exposure, which was the basis 
for the prior determination.  The Board further notes that a 
separate claim for entitlement service connection for 
multiple sclerosis, to include as due to in-service herbicide 
exposure, has already been considered and adjudicated by the 
RO as well as the Board.  

Statements from the veteran and a February 2004 informal DRO 
conference report reflect his continued assertions that he 
has current residuals of muscle and nerve damage incurred as 
a result of his active military service, to include in-
service Agent Orange exposure.  Aside from the fact that the 
veteran's assertions are, essentially, cumulative of such 
other assertions as were previously of record, the Board 
emphasizes that, as the veteran is a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, neither is competent, on the 
basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matters-such as the 
etiology of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for muscle and nerve damage has not been received.  
As such, the requirements for reopening the claim are not 
met, and the May 1994 denial of the claim for service 
connection for muscle and nerve damage remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for muscle and nerve 
damage, to include as due to exposure to Agent Orange; the 
appeal is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


